TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00684-CV


                         Fry Sons Ranch, Inc. and James Andy Fry,
            Individually and as Sole Director of Fry Sons Ranch, Inc., Appellants

                                                  v.

   Joseph Nathan Fry, Press Allen Fry, and Edward Heath Fry, All Individually and as
       Representatives and Majority Shareholders of Fry Sons Ranch, Inc., and as
                Beneficiaries of The Press Fry Family Trust, Appellees


                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
            NO. 45181, JUDGE MICKEY RAY PENNINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on October 7,

2019. On October 8, 2019, we notified appellants that no clerk’s record had been filed due to

their failure to pay or make arrangements to pay the trial-court clerk’s fee for preparing the

clerk’s record. The notice requested that appellants make arrangements for the clerk’s record

and submit a status report regarding this appeal by October 18, 2019. Further, the notice advised

appellants that their failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellants have not filed a status report or otherwise responded

to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established

that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: October 31, 2019




                                                 2